Ireland, J.
(dissenting, with whom Lynch, J., joins). I disagree with the court’s interpretation of G. L. c. 90, § 34A, and its conclusion that policyholders must coordinate benefits due to them from their personal injury protection (PIP) benefits and health insurers. No such limitation is imposed by either the statute or the standard automobile policy, nor does the legislative history reflect such a philosophy.
Our interpretation of G. L. c. 90, § 34A, should be guided by the clear language of the statute, which does not impose a duty on the injured party to coordinate PIP benefits. See Massachusetts Bay Transp. Auth. v. Massachusetts Bay Transp. Auth. Retirement Bd., 397 Mass. 734, 738 (1986), and cases cited (“Where the language of a statute is plain, there is no *119room for speculation as to its meaning”). The statute only limits recovery of PIP benefits where “such expenses have been or will be compensated, paid or indemnified pursuant to any policy of health, sickness or disability insurance.” G. L. c. 90, § 34A. It does not limit a PIP insurer’s duty to pay because an injured party has health insurance, which, for some reason, does not pay for medical expenses. The defendant was unable, either in its brief or at oral argument, to point to specific language in G. L. c. 90 to support its contention that the injured party has a duty to coordinate benefits.
The statute as written makes the automobile insurer primarily responsible for reasonable medical expenses up to $8,000, unless expenses between $2,000 and $8,000 have been paid by the injured party’s health insurer. Today’s decision holds otherwise, and forces policyholders to choose among courses of treatment and among medical providers, something specifically prohibited by G. L. c. 90, § 34A.
Today’s decision ignores the lack of notice provided to policyholders by either the statute or the standard automobile policy. As discussed above, the clear language of the statute does not impose a duty on an injured party to coordinate PIP benefits for expenses in excess of $2,000. In addition, the PIP part of the standard automobile policy does not describe a duty to coordinate coverage, nor does it mention a requirement to seek coverage first from a health insurer. Instead, it declares that the PIP provider will pay up to $8,000 for each person injured in an accident: “For any one accident, we will pay as many people as are injured, but the most we will pay for injuries to any one person is $8,000. This is the most we will pay no matter how many autos or premiums are shown in the Coverage Selections Page.” The policy sets out thorough coverage of medical expenses, including “all reasonable expenses incurred as a result of the accident for necessary medical, surgical, X-ray and dental services.” Expecting policyholders to be aware of a duty to coordinate benefits without any notice from the terms of their policy is unreasonable and unrealistic.
The court’s decision is inconsistent with the broader policy behind PIP, which is designed to “provide a prompt, inexpensive means of reimbursing claimants for out-of-pocket expenses” regardless of their ability to pay or their choice of a health insurer. Flanagan v. Liberty Mut. Ins. Co., 383 Mass. 195, 198 (1981). The decision also contradicts the policy behind the 1988 *120amendments. See St. 1988, c. 273, §§ 11-16. As we stated in Creswell v. Medical W. Community Health Plan, Inc., 419 Mass. 327 (1995), a PIP carrier must pay reasonable medical expenses not covered by a health insurer up to $8,000. The policyholder contracts with the insurer for this, and it is mandated by the minimum standard policy guidelines of the Commonwealth. The amendment was intended to stop insured parties from receiving double recoveries, not to complicate the injured party’s ability to obtain payment for medical-related expenses. See id. at 329-330.
The practical effect of G. L. c. 90, § 34A, on policyholders also weighs against the court’s conclusion. Today’s holding forces injured parties with health insurance to seek treatment initially and exclusively from their health insurer because otherwise they must change treating physicians as soon as the cost of treatment exceeds $2,000. This fails to guarantee to injured parties a choice of medical treatment, and, therefore, contradicts G. L. c. 90, § 34A.
Finally, and most regrettably, this decision works an injustice on the plaintiff and other injured parties with disputed claims pending. PIP providers may now deny these claims. Given the absence of notice to policyholders to date, we should not permit our decision to deny coverage of benefits to policyholders for injuries already suffered and for medical treatment already received. Only a prospective application of this decision will avoid this result. Further, PIP providers should be required to provide complete and thorough notice to policyholders from this point forward as a prerequisite to denying future claims. Injured parties should not bear the burden of shortcomings in the language of G. L. c. 90, § 34A, and the standard automobile policy.